*415Territory of Michigan! Supreme Court J
The United States of America complain of Robert Garratt, Richard Smyth & Levi Cook of a plea that they render to the said United States the sum of One thousand Dollars which they owe to, & unjustly detain from the said United States For That Whereas the said Robert, Richard & Levi on the nineteenth day of December in the year of our Lord One thousand Eight hundred & twenty at Detroit in the Territory aforesaid & within the jurisdiction of this Court by their certain writing obligatory commonly called a Bond, sealed with their seals, (and now shewn to the Court here before the Justices of the said Court, the date whereof is the day & year aforesaid) acknowledged themselves to be held & firmly bound to the United States of America in the penal sum of One thousand Dollars to be paid unto the said United States when they should be thereunto requested so to do: Which said writing obligatory was & is subject to a certain Condition thereunder written, to the effect following towit that Whereas the above bound Robert Garratt had been appointed to the office of Constable of the County of Wayne, now if the said Robert should well & faithfully in all things perform & execute the duties of said office during his continuance therein without fraud deciet or opression then the said obligation to be void, otherwise to be in force: Yet the said Rovert hath not well & faithfully in all things performed & executed the duties of the said office during his continuance therein, but has failed, neglected & refused so to do: By Reason of the failure & neglect of the said Robert as Constable as aforesaid, one Phineas Fisk did on the twenty third day of March in the year of our Lord One thousand eight hundred & twenty four at Detroit in the said Territory before James Abbott Esquire Justice of the peace in said Territory by the consideration of the said Justice recover Judgment against the said Robert for Sixty Six Dollars Fifty three tyi, Cents as well for the damages, as for his cost & charges in that behalf sustained & expended: And Also by reason of the failure & neglect of the said Robert as Constable as aforesaid, the said Phineas Fisk did on the day & year, at the place, & before the Justice last aforesaid by the consideration of the said Justice recover judgment against the said Robert for Eight Dollars 93^ Cents as well for his damages as for his costs and charges in that behalf expended: And Also, by reason of the failure & neglect of the said Robert as Constable as aforesaid one Lorin Marsh did on the twenty ninth day of March in the year of our Lord One thousand eight hundred & twenty four at Detroit in the said Territory before Thomas Rowland Esquire Justice of the Peace in the said Territory, by the consideration of the said Justice, recover judgment against the said Robert for twenty two dollars 41^ Cents as well for his damages as for his cost & charges by him in that behalf expended which said several judgments still remain in full strength force & effect, not reversed vacated, annulled discharged or satisfied: And Thereby & by reason of the premises an action hath accrued to the Plaintiffs to demand & have of & from the said defendants the said sum of One Thousand Dollars above demanded: Yet the said Defendants although often requested so to do, have not as yet paid the said sum of One thousand Dollars nor any part thereof to the Plaintiff but to pay the same to the Plaintiff have hitherto wholly refused & still do refuse to the damage of the Plaintiffs Two Hundred Dollars, & therefore the Plff brings suit and so forth. H. S. Cole plffs atty
H. Chipman
Wayne County Ss.— °f Cpunsel
The United States put in their place Cole & Chipman their attornies to prosecute the suit aforesaid—